Citation Nr: 0736599	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether a timely notice of disagreement (NOD) was 
received in response to a November 1990 decision, which 
denied entitlement to a disability rating in excess of 10 
percent for a lumbar spine disability.

3.  Entitlement to a disability rating in excess of 10 
percent, prior to September 26, 2003, and in excess of 20 
percent thereafter for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In September 2002, the RO continued the 
previously assigned 10 percent disability rating assigned for 
the veteran's degenerative joint disease of the lumbar spine.  
By means of a February 2006 rating decision, the RO increased 
the veteran's disability rating to 20 percent, effective 
September 26, 2003.

In June 2007, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a video 
conference hearing.

The issue of entitlement to a disability rating in excess of 
10 percent, prior to September 26, 2003, and in excess of 20 
percent thereafter for a lumbar spine disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic cervical spine disability is not shown in 
service, and competent medical evidence has not been 
presented attributing any current cervical spine pathology to 
service.

2.  In November 1990, the veteran was informed that his claim 
of entitlement to a disability rating in excess of 10 percent 
for a low back strain had been denied by means of a November 
1990 rating decision; he was advised of his appellate rights.

3.  On November 23, 1990, the RO received the veteran's 
timely notice of disagreement.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A timely notice of disagreement (NOD) as to the denial of 
entitlement to a disability rating in excess of 10 percent 
for a lumbar spine disability with respect to a November 1990 
rating decision was filed.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2002 and March 2006 letters, with 
respect to the claim of entitlement to an increased 
disability rating.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2002 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to service connection for a cervical spine 
disorder, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2002, prior to the 
adjudication of the matter in September 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, private treatment records from Brown, Nelson, Frank, 
Giles & Associates, and VA examination reports dated July 
2002 and January 2005.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Initially, the Board notes the appellant is a Vietnam era 
veteran.  However, he did not engaged in combat and he does 
not assert that his claimed cervical spine problems are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310(a) (2007).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137  (West 2002); 38 C.F.R. §§ 
3.307(a) (3), 3.309(a) (2007).

The veteran argues entitlement to service connection for a 
cervical spine disorder.  His cervical spine disability is 
manifested by left arm weakness and numbness.  Service 
connection is currently in effect for a lumbar spine 
disability.  The veteran alleges that the same injury that 
resulted in his service-connected back disability also 
injured his cervical spine.  He has also argued that his 
current cervical spine disorder is secondary to his service-
connected lumbar spine disability.  

Service medical records are absent any indication of injury 
or complaints regarding the cervical spine.  Upon discharge 
in June 1972, clinical evaluation of the spine and upper 
extremities (strength, range of motion) was normal.  A 
chronic cervical spine disability was not shown in service.

Post-service, there is no indication of complaints or a 
diagnosis of a cervical spine disability until October 1990.  
In October 1990, the veteran presented for a VA examination 
in order to evaluate this service-connected lumbar spine 
disability.  At that time, he also presented subjective 
complaints of cervical spine pain and muscle spasms.  
Physical examination of the neck demonstrated some tenderness 
to palpation over the paracervical spinal muscles.  Range of 
motion testing demonstrated flexion to 25 degrees, extension 
to 25 degrees, lateral flexion to 30 degrees, and rotation to 
50 degrees.  Deep tendon reflexes of the upper extremities 
were within normal limits and cranial nerves were intact.  

In June 2002, the veteran submitted his claim of entitlement 
to service connection for a cervical spine disability.  The 
veteran indicated that his lumbar spine disability was 
causing additional complications in his back.  

VA treatment records demonstrate current complaints of 
cervical radiculopathy; however, his symptoms have not been 
attributed to a cervical spine disorder nor have they been 
deemed to be a progression of his lumbar spine disability.  
The veteran's cervical spine disability has been primarily 
characterized by left arm weakness and numbness.  A July 2002 
MRI report demonstrated mild stenosis but no nerve root or 
chord compression.  A VA neurologist concluded that the 
veteran's constellation of symptoms were more suggestive of 
an intracranial pathology rather than cervical.  A July 2002 
CT scan was normal.

In July 2002, the veteran presented for a VA examination.  
The veteran indicated that he had been experiencing left arm 
numbness and tingling for two months.  The examiner diagnosed 
the veteran as having left arm radicular symptoms, rule out 
central process.  The examiner remarked that he was unable to 
attribute the veteran's current cervical complaints to the 
veteran's in-service low back strain, sustained 30 years ago.  

In October 2002,  the veteran presented for a neurology 
consultation with complaints of left upper arm weakness and 
slowed speech.  The examiner indicated that the veteran's 
symptoms were inconsistent.  Although the veteran had left 
upper extremity weakness, his pronator drift was negative, 
bilaterally, and he could walk and bear weight on his tip 
toes.  The neurologist concluded that the veteran's symptoms 
were most likely functional and it was less likely that a 
cerebrovascular accident was involved.  In an addendum, the 
examiner indicated that he did not believe that there was a 
physiologic correlation to the veteran's symptoms; however, 
he requested an MRI to be certain.  He indicated that if the 
MRI was negative, the veteran should be referred for a mental 
health assessment due to a possible psychogenic component.  
In January 2003, an MRI of the brain was normal.  The veteran 
did undergo an additional neurology consult in January 2003.  
at that time, despite the veteran's complaints, there were no 
objective signs of weakness; the veteran's writing and 
copying was normal.  His speech was slow and monotone.  
Cranial nerves and sensory examination was intact.  The 
examiner concluded that the veteran's cervical radiculopathy 
was not due to a neurologic disorder and referred the veteran 
for a mental health evaluation due to multiple psychological 
and social stressors.  

In March 2003, the veteran reported for a mental health 
consultation to rule out conversion disorder.  The examiner 
indicated that the veteran's symptoms essentially began with 
his divorce in 2002.  The veteran presented with symptoms 
consistent with mild depression and the examiner concluded 
that his somatic symptoms were most likely psychological in 
origin.  The examiner, however, also noted that it was very 
difficult to make a determination whether or not the veteran 
was manifesting a true conversion disorder or just plain 
malingering.  

In May 2004, a CT scan was normal.  Subsequent VA treatment 
records attributed the veteran's left arm difficulties to 
residuals from a cerebrovascular accident.  In March 2006, an 
MRI demonstrated minor degenerative changes of the cervical 
spine with no definite nerve root or spinal chord 
impingement.  The report indicated that there was no evident 
cause for the veteran's complaints of left arm radiculopathy.

In weighing the veteran's statements, service medical 
records, VA treatment records, Social Security Administration 
records, and the July 2002 VA examination report, the Board 
concludes that the preponderance of the evidence is against 
service connection for a cervical spine disability.  Service 
medical records show no injury or complaints of the cervical 
spine.  At discharge in June 1972, clinical evaluation of the 
spine and upper extremities (strength, range of motion) was 
normal.  Therefore, the Board finds that a chronic cervical 
spine disability was not shown in service.

Between service discharge and October 1990, there are no 
documented complaints of a cervical spine disability.  
Moreover, there are no documented complaints of left arm 
problems until June 2002.  Post-service VA outpatient 
treatment records demonstrate treatment for left arm pain and 
weakness; however, it has not been attributed to an organic 
disorder.  The veteran's cervical spine disability has not 
been attributed to active service by competent evidence.  The 
veteran is not competent to provide a medical opinion as to 
the cause of his current neck disorder.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  
Therefore, the veteran's medical opinion has no probative 
value.

The Board assigns greater probative value to the medical 
evidence of record.  This evidence indicates that it is 
unlikely the appellant's current cervical spine disability 
and left arm pathology are attributable to service or to his 
lumbar spine disability.  Upon VA examination in July 2002, 
the examiner reported that he could not attribute the 
veteran's cervical spine disability and left arm complaints 
to the veteran's in-service lumbar spine injury.  This 
coupled with the absence of any documented complaints or 
treatment for the intervening 30 years since service 
discharge weigh against the claim.

The Board acknowledges the veteran's belief that he has a 
cervical spine disorder with left arm problems due to 
service.  But, as indicated above, the appellant is not 
competent to provide a medical opinion.  Espiritu supra.

Accordingly, the weight of the evidence is against the claim.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Timeliness

On November 7, 1990, the veteran was advised by the RO that 
his claim of entitlement to a disability rating in excess of 
10 percent for his lumbar spine disability had been denied by 
a November 1990 rating decision.  The notification letter 
indicates that he was provided VA Form 4107, which contains 
his appellate rights.  This form advised the veteran of the 
need to file a NOD within one year.

On November 23, 1990, the RO received the veteran's NOD to 
the November 1990 rating decision.  The RO did not issue a 
statement of the case (SOC) or take any subsequent action 
with regards to the veteran's claim of entitlement to an 
increased disability rating for his service-connected lumbar 
spine disability, until the veteran submitted in June 2002 
that his disability had worsened.  The Board finds that the 
November 23, 1990, NOD was timely and initiated an appeal on 
the denial of entitlement to a disability rating in excess of 
10 percent for the veteran's lumbar spine disability.  
Accordingly, the Board has jurisdiction to adjudicate the 
claim.


ORDER

Service connection for cervical spine disorder is denied.

A timely notice of disagreement was received in response to a 
November 1990 decision, which denied entitlement to a 
disability rating in excess of 10 percent for a lumbar spine 
disability.




REMAND

VA received a timely NOD with respect to the November 1990 
rating decision that denied entitlement to a disability 
rating in excess of 10 percent for lumbar spine disability. 

Notwithstanding, the matter adjudicated by the RO and 
subsequently certified to the Board was the issue of 
entitlement to a disability rating in excess of 10 percent, 
prior to September 26, 2003, and in excess of 20 percent 
thereafter for a lumbar spine disability, with a June 2002 
date of claim.  We observe that, in April 2007, the veteran's 
representative informed the RO of the discrepancy in the date 
of claim.  During a May 2007 informal conference, the RO 
incorrectly informed the veteran that the April 2005 grant of 
a 20 percent disability rating was not on appeal and agreed 
to adjudicate a new claim entitlement to an earlier effective 
date for the 20 percent disability rating assigned to the 
veteran's service-connected lumbar spine disability.  The 
Board finds that the issue of entitlement to an earlier 
effective for the award of a 20 percent disability rating for 
a lumbar spine disability is inextricably intertwined with 
the current claim before the Board of entitlement to a 
disability rating in excess of 10 percent, prior to September 
26, 2003, and in excess of 20 percent thereafter for a lumbar 
spine disability.  The fact that the claim is inextricably 
intertwined with the claim on appeal does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the matter of 
entitlement to a disability rating in 
excess of 10 percent, prior to September 
26, 2003, and in excess of 20 percent 
thereafter for a lumbar spine disability, 
with respect to a date of claim of 
August 6, 1990.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of the most 
recent Supplemental Statement of the Case 
(SSOC) in January 2007.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Cynthia A. Skow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


